124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In Re Johnnie W. ROBINSON, Debtor.Johnnie W. ROBINSON, Debtor-Appellant,v.Bobby F. SCROGGINS;  Taylor's Used Cars;  John B. Plegge,Defendants-Appellees,David D. COOP, Trustee-Appellee.
No. 96-2695.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 18, 1997.Filed Sept. 22, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Johnnie W. Robinson appeals from the District Court's1 order denying his motion to set aside a previous order of the Court dismissing, for failure to prosecute, the appeals of his bankruptcy cases.  Because Robinson's notice of appeal was not filed within the thirty-day time period provided for by Federal Rule of Appellate Procedure 4(a), we lack appellate jurisdiction.  Accordingly, we dismiss.



1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas